DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 4/16/21, with respect to the rejections of claims under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of the amendment to claim 1 to remove Z2 and limit the integer from 3 to 50.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1.
NOTE: with respect to the rejection based on Heindl (WO 2008/141799).  Even though the rejection is withdrawn, the office would like to respond to applicant’s argument that the invention of ‘799 is not directed to oligophosphoradmidates having a phosphorous linked to an oxygen via a double bond.  The disclosure of ‘799 (e.g., Figures 16 and 19) shows a compound having a double bond between a phosphorous atom and an oxygen.  See below:

    PNG
    media_image1.png
    434
    644
    media_image1.png
    Greyscale
  
Thus, the amendment excludes the compound in ‘799 because of the limitation ‘the integer of 3 to 50’.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liepold et al. (Anal Bioanal Chem 391: 159-1772).
Liepold teaches electric detected displacement assay (EDDA), an electrical biosensor detection principle for applications in medical and clinical diagnosis, and compares the method to currently available microarray technologies in this field.  The sensor can be integrated into automated systems of routine diagnosis, but may also be used as a sensor that is directly applied to the polymerase chain reaction (PCR) reaction vessel to detect unlabeled target amplicons within a few minutes.  Major aspects of sensor assembly like immobilization procedure, accessibility of the capture probes, and prevention from nonspecific target adsorption, that are a prerequisite for a robust and reliable performance of the sensor, are demonstrated.  See pages 1759-1762 and Figure 2.  


    PNG
    media_image2.png
    288
    429
    media_image2.png
    Greyscale



The claimed invention is directed to a product and not a method of using the product. The broadest reasonable interpretation of the terms reagent, agent, or pharmaceutical in the preamble of claims 12-14 and limitation ‘polynucleotide for delivery into a cell’ in claim 7 are very broad and read on any polynucleotide (because any polynucleotide can be delivered to a cell) or composition comprising the oligonucleotide. 










s 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartwich et al. (US 20190111152).
‘152 discloses a composition comprising an oligonucleotide comprising an anchor component comprising a phosphotriester group that would read on the formula (I). R1 is derived from a ring having -S-S- in a structure of a ring, R2 is a single bond, R3 is O' and Z1 and Z2 are -O-. See pages 6-12 and Figures 1-6. The oligonucleotide is 2 to 18 nucleotides in length. The anchor is linked to the 5’ end of the oligonucleotide.

    PNG
    media_image3.png
    620
    734
    media_image3.png
    Greyscale




Response to Arguments
Applicant's arguments filed 4/16/21 have been fully considered but they are not persuasive. 
Applicants argue that the structure disclosed by Hartwich only disclosed one heteroatom (oxygen atom) is present between phosphorous atoms (figure 3).  This is different from the structure of formula (I) recited in independent claim 1, as amended herein.  Claim 1 includes a repeating structure of formula (I) in which there are two heteroatoms (O, Z’) between the phosphorous atoms.
Applicant’s argument is not found persuasive because a review of ‘152 indicates that one of the structure has two heteroatoms between the phosphorous atom.  See figure cited above.  While Figure 3 of Hartwich provides one structure, a structure search of the prior art shows that another compound in ‘152 reads on the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al. (Anal Bioanal Chem 391: 159-1772) taken with Mrovan et al. (US 20150158964).
The rejection of claims 1-9 and 12-15 over Liepold is incorporated herein.  Liepold teaches formula (I) attached to an oligonucleotide of less than 200 nucleotides.  
However, at the time of the effective filing date, Morvan teaches modified oligonucleotides comprising thiol groups and using them for detecting nucleic acids.  The 5’ terminal of the oligonucleotide can be attached to the (pages 5-13).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Liepold taken with Morvan, namely to attached formula (I) to the 5’ end of an oligonucleotide, namely arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study any of the function of this formula attached to the 5’ end compared to the 3’ end and optimize the biosensor.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20150232957 teaches modified oligonucleotides comprising thiol functions.
Phares et al. (Anal Chem. 81, 1095-1100) teach a triothiol that would read on formula I wherein the integer is one (figure 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635